

Exhibit 10.6










ENDO HEALTH SOLUTIONS INC.


AMENDED AND RESTATED


EXECUTIVE DEFERRED COMPENSATION PLAN


Effective July 31, 2018









--------------------------------------------------------------------------------










ENDO HEALTH SOLUTIONS INC.
AMENDED AND RESTATED EXECUTIVE DEFERRED COMPENSATION PLAN


ARTICLE I    INTRODUCTION
1


1.1.
Purpose
1


1.2.
Effective Date
1


1.3.
Type of Plan
1


 
 
 
ARTICLE II    DEFINITIONS
2


2.1.
“Account”    
2


2.2.
“Administrator”
2


2.3.
“Affiliate”
2


2.4.
“Base Salary”
2


2.5.
“Beneficiary”
2


2.6.
“Board”
2


2.7.
“Change in Control”
2


2.8.
“Code”
3


2.9.
“Committee”
3


2.10.
“Company”
3


2.11.
“Company Stock”
3


2.12.
“Deferrable Compensation”
3


2.13.
“Election Form”
4


2.14.
“Eligible Employee”
4


2.15.
“Employer”
4


2.16.
“Endo plc”
4


2.17.
“Endo plc Board”
4


2.18.
“ERISA”
4


2.19.
“Fair Market Value”
4


2.20.
“Incentive Compensation”
4


2.21.
“Installment Payment”
5


2.22.
“Leave of Absence”
5


2.23.
“Lump Sum Payment”
5


2.24.
“Participant”
5


2.25.
“Payment Date”
5


2.26.
“Performance-Based Compensation”
5


2.27.
“Plan”
5


2.28.
“Plan Year”
5


2.29.
“Restricted Stock Unit”
5


2.30.
“Specified Employee”
5


2.31.
“Termination of Employment”
6





i

--------------------------------------------------------------------------------





2.32.
“Unforeseeable Emergency”
6


 
 
 
ARTICLE III    PARTICIPATION BY ELIGIBLE EMPLOYEES
7


3.1.
Participation
7


3.2.
Cessation of Participation
7


3.3.
Ineligible Status
7


 
 
 
ARTICLE IV    PARTICIPANT DEFERRALS
8


4.1.
Deferral Elections - General
8


4.2.
First Year of Eligibility
8


4.3.
Deferral of Incentive Compensation
8


4.4.
Deferral of Restricted Stock Units
8


4.5.
Cessation of Deferral Elections
9


4.6.
Changes to Deferral Elections
9


 
 
 
ARTICLE V    DISTRIBUTIONS
10


5.1.
Time and Form of Payment
10


5.2.
Permissible Distributions
10


5.3.
Permissible Acceleration of Payment
11


5.4.
Permissible Delay of Payments
12


5.5.
Payment Deemed Timely
12


5.6.
Valuation of Distributions
13


 
 
 
ARTICLE VI    ACCOUNTS
14


6.1.
Account
14


6.2.
Crediting of Earnings on Non-Stock Compensation
14


6.3.
Crediting of Earnings on Restricted Stock Units
14


6.4.
Statement of Account
15


6.5.
Vesting
15


 
 
 
ARTICLE VII    FUNDING AND PARTICIPANTS INTEREST
16


7.1.
Plan Unfunded
16


7.2.
Establishment of Grantor Trust
16


7.3.
Participants’ Interest in Plan
16


 
 
 
ARTICLE VIII    ADMINISTRATION AND INTERPRETATION
17


8.1.
Administration
17


8.2.
Interpretation
17


8.3.
Records and Reports
17


8.4.
Payment of Expenses
17


8.5.
Indemnification for Liability
17


8.6.
Claims Procedure
17


8.7.
Review Procedure
18





ii

--------------------------------------------------------------------------------





8.8.
Legal Claims
18


8.9.
Participant and Beneficiary Information
18


 
 
 
ARTICLE IX    AMENDMENT AND TERMINATION
19


9.1.
Amendment
19


9.2.
Termination of Plan
19


 
 
 
ARTICLE X    MISCELLANEOUS PROVISIONS
21


10.1.
Right of Employer to Take Employment Actions
21


10.2.
Alienation or Assignment of Benefits
21


10.3.
Company’s Protection
21


10.4.
Construction
21


10.5.
Headings
21


10.6.
Number and Gender
21


10.7.
Right to Withhold
21







iii

--------------------------------------------------------------------------------






ENDO HEALTH SOLUTIONS INC.
AMENDED AND RESTATED EXECUTIVE DEFERRED COMPENSATION PLAN


ARTICLE I
INTRODUCTION


1.1.     Purpose. The purpose of the Plan is to promote the interests of the
Company and the stockholders of the Company by providing Executives the
opportunity to defer incentive compensation and Restricted Stock Units.


1.2.    Effective Date. The effective date of the Plan, as amended and restated,
is July 31, 2018.


1.3.    Type of Plan. The Plan is intended to be an unfunded plan of
non-qualified deferred compensation established for a select group of management
or highly compensated Employees that meets the requirements of Code Section
409A. In the event that any provision of the Plan is inconsistent with Code
Section 409A, the applicable provisions of Code Section 409A shall be deemed to
automatically supersede such inconsistent provision and the Plan shall be
administered to comply with Code Section 409A. The Plan was first adopted
effective January 1, 2008, as the Endo Pharmaceuticals Holdings Inc. Executive
Deferred Compensation Plan. The Plan was previously amended and restated
effective April 30, 2012, and further amended December 9, 2013, February 28,
2014, and January 1, 2016.


1



--------------------------------------------------------------------------------





ARTICLE II
DEFINITIONS




Where used in the Plan, the following initially capitalized words and terms
shall have the meanings specified below, unless the context clearly indicates to
the contrary:


2.1.    “Account” means the recordkeeping account established by the
Administrator for each Participant to which Deferrable Compensation, and
earnings thereon, are credited in accordance with Article VI of the Plan. An
Account may consist of one or more sub-accounts established by the
Administrator, as deemed necessary for efficient operation of the Plan.


2.2.    “Administrator” means the Committee or such individuals or entity
designated by the Committee to administer the Plan.


2.3.    “Affiliate” means an entity, more than fifty percent (50%) of the total
voting power of which is owned, directly or indirectly, by the Company.


2.4.    “Base Salary” means the annual rate of base salary paid by the Employer
or an Affiliate to a Participant, determined before reduction for compensation
deferred pursuant to this Plan or any other plan of deferred compensation
maintained by the Employer or an Affiliate, including but not limited to any
such plan maintained in accordance with Code Section 401(k), 125, or 132(f), as
determined by the Administrator.


2.5.    “Beneficiary” means such person(s) or legal entity that is designated by
a Participant under Section 8.9 to receive benefits hereunder after such
Participant’s death.


2.6.    “Board” means the board of directors of the Company.


2.7.    “Change in Control” means and shall be deemed to occur upon a Change in
Ownership, a Change in Effective Control, or a Change in Ownership of
Substantial Assets. For this purpose:


(i)    A “Change in Ownership” means that a person or group acquires more than
fifty percent (50%) of the aggregate fair market value or voting power of the
capital stock of Endo plc, including for this purpose capital stock previously
acquired by such person or group; provided, however, that a Change in Ownership
shall not be deemed to occur hereunder if, at the time of any such acquisition,
such person or group owns more than fifty percent (50%) of the aggregate fair
market value or voting power of Endo plc’s capital stock.




2

--------------------------------------------------------------------------------





(ii)    A “Change in Effective Control” means that (a) a person or group
acquires (or has acquired during the immediately preceding twelve (12)-month
period ending on the date of the most recent acquisition by such person or
group) ownership of the capital stock of Endo plc possessing thirty percent
(30%) or more of the total voting power of Endo plc, or (b) a majority of the
members of the Endo plc Board is replaced during any twelve (12)-month period,
whether by appointment or election, without endorsement by a majority of the
members of the Endo plc Board prior to the date of such appointment or election.


(iii)    A “Change in Ownership of Substantial Assets” means that any person or
group acquires (or has acquired during the immediately preceding twelve
(12)-month period ending on the date of the most recent acquisition) assets of
Endo plc with an aggregate gross fair market value of not less than forty
percent (40%) of the aggregate gross fair market value of the assets of Endo plc
immediately prior to such acquisition. For this purpose, gross fair market value
shall mean the fair value of the affected assets determined without regard to
any liabilities associated with such assets.


The Endo plc Board shall determine whether a Change in Control has occurred
hereunder in a manner consistent with the provisions of Code Section 409A and
the regulations and applicable guidance promulgated thereunder.


For the avoidance of doubt, any one or more of the above events may be effected
pursuant to (A) a compromise or arrangement sanctioned by the court under
section 201 of the Companies Act 1963 of the Republic of Ireland or (B) section
204 of the Companies Act 1963 of the Republic of Ireland.


2.8.    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations and applicable guidance promulgated thereunder.
References in the Plan to specific sections of the Code shall be deemed to
include any successor provisions thereto.


2.9.    “Committee” means the committee appointed by the Endo plc Board, which
shall consist of two or more persons, each of whom, unless otherwise determined
by the Endo plc Board, is an “outside director” within the meaning of Code
Section 162(m) and a “non-employee director” within the meaning of Rule 16b-3.


2.10.    “Company” means Endo Health Solutions Inc., a Delaware corporation.


2.11.    “Company Stock” means the ordinary shares of Endo plc, par value
$0.0001 per share.
    
2.12.    “Deferrable Compensation” means fifty percent (50%) of a Participant’s
Incentive Compensation and 100% of a Participant’s Restricted Stock Units that
would be payable to a Participant during a Plan Year but for the Participant’s
election to defer such Deferrable Compensation on his or her


3

--------------------------------------------------------------------------------





Election Form in accordance with Article IV of this Plan. Deferrable
Compensation shall not include any compensation payable to the Participant that
is designated by the Administrator as Base Salary. Notwithstanding the
foregoing, Deferrable Compensation shall not include any compensation, if any,
paid or payable in respect of services to any “non-qualified entity” within the
meaning of Section 457A of the Code.


2.13.    “Election Form” means such document(s) or form(s), which may be
electronic, as prescribed and made available from time to time by the
Administrator, whereby an Eligible Employee enrolls in the Plan as a
Participant, elects to defer Deferrable Compensation pursuant to Article IV of
this Plan, and/or makes investment elections pursuant to Section 6.2 of the
Plan.


2.14.    “Eligible Employee” means an employee designated by the Committee as
eligible to participate in the Plan. Initially, Eligible Employees are limited
to Employees whose total annual rate of Base Salary and target Incentive
Compensation at the time of the deferral election exceed the indexed limit under
Code Section 401(a)(17), as determined by the Committee. Notwithstanding the
foregoing, the Committee, in its sole discretion, may establish such other
eligibility criteria as it deems desirable from time to time.


2.15.    “Employer” means the Company, and any Affiliate that has been approved
by the Endo plc Board as a participating Employer under the Plan.


2.16.    “Endo plc” means Endo International plc, an Irish public limited
company.


2.17.    "Endo plc Board" means the board of directors of Endo plc.


2.18.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.


2.19.    “Fair Market Value” means (determined as of the applicable distribution
or valuation date hereunder) (i) the closing sales price per share of Company
Stock on the national securities exchange on which such stock is principally
traded on the last preceding date on which there was a sale of such stock on
such exchange, or (ii) if the shares of Company Stock are not listed or admitted
to trading on any such exchange, the closing price as reported by the NASDAQ
Stock Market for the last preceding date on which there was a sale of such stock
on such exchange, or (iii) if the shares of Company Stock are not then listed on
a national securities exchange or traded in an over-the-counter market or the
value of such shares is not otherwise determinable, such value as determined by
the Committee in good faith upon the advice of a qualified valuation expert.


2.20.    “Incentive Compensation” means a bonus or incentive award provided by
the Employer for a calendar year that is not part of a Participant’s Base Salary
and that qualifies as Performance-Based Compensation.


4

--------------------------------------------------------------------------------







2.21.    “Installment Payment” means a series of substantially equal annual
payments of the Participant’s Account paid over a period ranging from two (2)
whole years to ten (10) whole years. For purposes of this Plan, each Installment
Payment is treated as a single payment.     


2.22.    “Leave of Absence” means a military, sick, or other bona fide leave of
absence provided that such leave does not exceed six (6) months, or if longer,
continues so long as the Participant has a right to reemployment with the
Employer and there is a reasonable expectation that the Participant will return
to such employment. A Leave of Absence is deemed to terminate on the first date
immediately following the end of the six-month period, or the date on with the
Participant no longer has any right or expectation to return to employment,
whichever is later.


2.23.    “Lump Sum Payment” means a single sum distribution of the entire value
of a Participant’s Account.


2.24.    “Participant” means any Eligible Employee who defers Deferrable
Compensation to this Plan by filing an Election Form and for whom an Account is
maintained under the Plan.


2.25.    “Payment Date” means the date elected by the Participant for payment(s)
from the Participant’s Account to commence.


2.26.    “Performance-Based Compensation” means performance-based compensation
within the meaning Section 409A of the Code that is paid solely on account of
the attainment of one or more objective Employer or Participant performance
goals established in writing by the Committee not later than ninety (90) days
after the commencement of the twelve (12)-month period of service to which it
relates and that is not readily ascertainable within the meaning of Code Section
409A.


2.27.    “Plan” means the Amended and Restated Endo Health Solutions Inc.
Executive Deferred Compensation Plan.


2.28.    “Plan Year” means the calendar year.


2.29.    “Restricted Stock Unit” means a unit representing a share of Company
Stock that has been granted to a Participant pursuant to the terms of a separate
agreement or plan maintained by the Company or an Affiliate, and that is subject
to a vesting schedule or other substantial risk of forfeiture and that is
settled in shares of Company Stock.


2.30.    “Specified Employee” means a Participant who is determined to be a
“specified employee” within the meaning of Code Section 409A with respect to a
Termination of Employment occurring in any twelve (12)-month period commencing
on April 1 based on the Participant’s compensation with the Employer, as defined
in Code Section 416(i)(1)(D), and his or her status at the


5

--------------------------------------------------------------------------------





end of the immediately preceding Plan Year. For purposes of the determining
whether a Participant is classified as a Specified Employee, compensation from a
nonresident alien’s gross income under Section 1.415(c)-2(g)(5)(ii) on account
of the location of the services or the identity of an Employer that is not
effectively connected with the conduct of a trade or business within the United
States shall be excluded.


2.31.    “Termination of Employment” means the date the Participant ceases to be
an Employee on account of a voluntary or involuntary separation from service
with the Company and all Affiliates, within the meaning of Code Section 409A,
for any reason other than death. Notwithstanding the foregoing, a Termination of
Employment shall not be deemed to occur so long as the Participant is on a Leave
of Absence or the Participant continues to perform services for the Company or
an Affiliate at a level in excess of 20% of the level of services performed by
the Participant during the 36-month period (or the Employee’s full period of
service if the Employee has worked less than 36 months) immediately preceding
the date of separation from service.


2.32.    “Unforeseeable Emergency” means with respect to a Participant, his or
her spouse, dependents (as defined in Code Section 152, without regard to
Sections 152(b)(1), (b)(2), and (d)(1)(B)) or Beneficiary, a non-reimbursable
severe financial hardship attributable to (i) a sudden and unexpected illness or
accident or (ii) funeral expenses, and also means with respect to the
Participant (i) a property loss due to casualty that is not otherwise covered by
insurance, (ii) imminent foreclosure or eviction from the Participant’s primary
residence, or (iii) a similar extraordinary and unforeseeable circumstance
beyond the control of the Participant, as determined by the Administrator. For
purposes of this Plan, the purchase of a home and the payment of college tuition
are not Unforeseeable Emergencies.






6

--------------------------------------------------------------------------------





ARTICLE III
PARTICIPATION BY ELIGIBLE EMPLOYEES




3.1.    Participation. Participation in this Plan is voluntary and is limited to
Eligible Employees who file Election Forms in accordance with Article IV.


3.2.    Cessation of Participation. Once an Employee is designated by the
Committee as an Eligible Employee, such Eligible Employee shall remain eligible
to file deferral elections under the Plan until the earlier of (i) the date the
Committee informs the Eligible Employee that he or she is no longer eligible to
participate in the Plan, i.e., “Ineligible Status,” or (ii) the date such
Eligible Employee incurs a Termination of Employment.


3.3.    Ineligible Status. If the Committee determines that a Participant ceases
to qualify as an Eligible Employee, effective as of the date of such
determination, said ineligible Participant shall no longer be eligible to file
deferral elections under the Plan. The Account of an ineligible Participant
shall be paid in accordance with Sections 5.1 of the Plan, except to the extent
all or part of such Account is eligible for distribution of accelerated payment
as permitted in Sections 5.2 and 5.3.


7

--------------------------------------------------------------------------------





ARTICLE IV
PARTICIPANT DEFERRALS




4.1.    Deferral Elections – General. A Participant’s deferral election for a
Plan Year is irrevocable for such Plan Year; except to the extent a cessation of
deferrals hereunder is required under Section 4.5 or except as permitted by
Section 4.6. Amounts deferred under the Plan shall not be distributed to a
Participant except as expressly provided in Article V or as otherwise permitted
under Code Section 409A. A deferral election hereunder shall be made on an
Election Form and comply with the applicable requirements of this Article IV. A
Participant’s initial deferral election under the Plan shall designate: (i) the
amount of Deferrable Compensation that is being deferred, (ii) the time of the
distribution (as permitted in Section 5.1(a)), and (iii) the form of
distribution (as permitted in Section 5.1). The Administrator may establish
procedures for deferral elections as it deems necessary to comply with the
requirements of this Article IV and Code Section 409A.


4.2.    First Year of Eligibility. Notwithstanding the timing requirements of
Sections 4.3 and 4.4, an Eligible Employee may elect to defer Deferrable
Compensation by completing and executing an Election Form that specifies the
amount or percentage of compensation to be deferred within the thirty (30) day
period immediately following the date he or she first becomes an Eligible
Employee, provided, that the compensation deferred relates to services performed
after the date of such election.


4.3.    Deferral of Incentive Compensation. An Eligible Employee may elect to
defer Deferrable Compensation that is Incentive Compensation by completing and
executing an Election Form that specifies the amount or percentage of Incentive
Compensation to be deferred and filing it with the Administrator before
expiration of the election period established by the Administrator, which period
shall end no later than June 30 of the calendar year during which the Incentive
Compensation is earned, provided that (i) as of the date of such deferral
election the Eligible Employee has performed services continuously from the
later of the beginning of said calendar year or the date the performance
criteria for said calendar year are established by the Committee and (ii) the
Incentive Compensation has not become readily ascertainable.


4.4.    Deferral of Restricted Stock Units. An Eligible Employee may elect to
defer Restricted Stock Units to the Plan by completing and executing an Election
Form that specifies the amount or percentage of Restricted Stock Units to be
deferred and filing it with the Administrator on or before expiration of the
election period established by the Administrator, which period shall (i) for
purposes of the Plan Year beginning January 1, 2008, end no later than December
31, 2007, (ii) for purposes of the Plan Year beginning January 1, 2009, end no
later than December 31, 2008, and (iii) for all subsequent Plan Years, end no
later than December 31 of the calendar year ending before the Plan Year that
precedes the Plan Year in which such Restricted Stock Units are granted.




8

--------------------------------------------------------------------------------





4.5.    Cessation of Deferral Elections. To the extent provided for under Code
Section 409A or under the terms of a Code Section 401(k) plan maintained by the
Employer, a Participant’s deferral election(s) in effect under the Plan for a
Plan Year in which a Participant is granted an Unforeseeable Emergency
distribution in accordance with Section 5.2(b) hereof or a hardship distribution
under such Code Section 401(k) plan may be terminated by the Administrator,
effective as soon as practicable following the grant of such hardship or
emergency distribution. If a Participant’s deferral elections under the Plan are
terminated in accordance with the foregoing sentence, such Participant shall be
ineligible to make deferrals of compensation to the Plan, and all other plans
maintained by the Company or an Affiliate, for the six (6) month period
following his or her receipt of the hardship or emergency distribution. Subject
to the foregoing six-month limitation, the Participant may make new deferral
elections for Deferrable Compensation payable in subsequent Plan Years in
accordance with this Article IV.


4.6.    Changes to Deferral Elections. A Participant shall be permitted to elect
to change the time and form of payment relating to the distribution of his or
her Account to the extent permitted by the Administrator and in accordance with
the requirements of Code Section 409A(a)(4)(C), including the requirements that
such redeferral election (a) may not take effect until at least twelve (12)
months after such redeferral election is filed with the Administrator; (b) must
result in the first distribution subject to the redeferral election being made
at least five (5) years after the Payment Date; and (c) must be filed with the
Administrator at least twelve (12) months before the first scheduled Payment
Date.






9

--------------------------------------------------------------------------------





ARTICLE V
DISTRIBUTIONS




5.1.    Time and Form of Payment.


a.    Unless distributed earlier as provided in this Plan, distributions from a
Participant’s Account will commence within sixty (60) days of the Participant’s
elected Payment Date. If the Participant is classified as a Specified Employee
within the meaning of Section 409A at the time of the individual’s termination
of his or her employment, then distributions from a Participant’s Account
scheduled to be paid on account of the Participant’s Termination of Employment
shall not be paid earlier than the date that is at least six months after
following the date of such Specified Employee’s Termination of Employment.


b.    Except as otherwise provided under the Plan, a Participant’s Account shall
be paid as a Lump Sum Payment or an Installment Payment, as elected by the
Participant on his or her Election Form.


c.    In the absence of Participant’s election as to the time and form of
payment, as permitted under subsections (a) and (b), above, a Participant’s
Account shall be distributed in a Lump Sum Payment within sixty (60) days
following the date of the Participant’s Termination of Employment.




5.2.    Permissible Distributions. No distribution under the Plan shall be
permitted except as set forth in this Section 5.2 or as otherwise permitted
under the Plan and Code Section 409A(a)(2).


a.    Change in Control. Notwithstanding any provision of the Plan or
Participant Election Form to the contrary, a Participant who incurs a
Termination of Employment within the two (2) year period immediately following a
Change in Control shall receive a Lump Sum Payment of his or her Account within
sixty (60) days following the date of such Termination of Employment.


b.    Unforeseeable Emergency. If a Participant experiences an Unforeseeable
Emergency, such Participant shall be permitted to withdraw all or a portion of
his or her Account in the form of an immediate single-sum payment, subject to
the limitations set forth below:


(i)    A request for withdrawal shall be made, in writing, and shall set forth
the circumstances surrounding the Unforeseeable Emergency. As a condition of and
part of such request, the Participant shall provide to the Committee his or her
written representation that (A) the hardship cannot be relieved by insurance or
other reimbursement reasonably available to the Participant, (B) the hardship
can only be relieved by liquidation of the Participant’s assets and any such
liquidation would itself result in severe damage or injury to the Participant,
(C) the Participant has no


10

--------------------------------------------------------------------------------





reasonable borrowing capacity to relieve the hardship, and (D) the hardship
cannot be relieved by cessation of the Participant’s deferrals under the Plan.
The Committee shall be entitled to request such additional information as may be
reasonably required to determine whether an Unforeseeable Emergency exists and
the amount of the hardship and to establish additional conditions precedent to
the review or granting of a request for a withdrawal on account of an
Unforeseeable Emergency.


(ii)    If the Committee determines that an Unforeseeable Emergency exists, the
Committee shall authorize the immediate distribution of the amount required to
meet the financial need created by such Unforeseeable Emergency, including any
taxes payable on such amount, and, if required, the cessation of the
Participant’s deferrals to the Plan as permitted in Section 4.5.


c.    Death Distribution. Notwithstanding any provision of the Plan or
Participant Election Form to the contrary, in the event of a Participant’s death
before the complete distribution of his or her Account, the distribution of such
Participant’s Account shall be made in a Lump Sum Payment to the Participant’s
Beneficiary within sixty (60) days after the date of death.


5.3.    Permissible Acceleration of Payments. No acceleration of time or
schedule of payments under the Plan shall be permitted except as set forth in
this Section 5.3 or as otherwise permitted under the Plan and Code Section
409A(a)(3).


a.    Right of Offset. If a Participant is indebted to the Employer, then the
Administrator, in its discretion, may accelerate a payment hereunder or withhold
the amount of such indebtedness from any distribution to be made to the
Participant, his or her Beneficiary or both, provided that (i) such debt was
incurred in the ordinary course of the employment relationship between the
Employer and the Participant, (ii) the entire amount of reduction for a Plan
Year does not exceed $5,000, and (iii) the reduction is made at the same time
and in the same amount as the debt otherwise would have been due and collected
from the Participant.


b.    Distribution for Taxes. The Plan may accelerate payment of all or part of
a Participant’s Account to pay or withhold state, local, or foreign tax
obligations; taxes imposed under the Federal Insurance Contributions Act or the
Railroad Retirement Act; and any related federal income tax thereon, arising
from a Participant’s participation in the Plan. Such payment of withholding must
be limited to the amount necessary to fulfill such tax obligation.


c.    Small Payment. Notwithstanding any provision of the Plan to the contrary,
if the total value of a Participant’s Account or death benefit payable hereunder
is not greater than the applicable dollar amount under Code Section
402(g)(1)(B), and the Participant is not entitled to a benefit from any other
plan that is required to be aggregated with this Plan pursuant to Treasury
Regulation Section 1.409A-1(c)(2), the Administrator may distribute such amount
to the Participant or Beneficiary in the form of a Lump Sum Payment within sixty
(60) days following Termination of Employment.




11

--------------------------------------------------------------------------------





d.    Income Inclusion under 409A. Notwithstanding any provision of the Plan to
the contrary, in the event that the Plan fails to meet the requirements of Code
Section 409A, the Administrator may distribute to Participants the portion of
their Accounts that is required to be included in income as a result of such
failure.


5.4.    Permissible Delay of Payment. The Administrator may delay payment to a
date after the designated payment date pursuant to any of the following
circumstances, provided that payments to similarly situated Participants are
made on a reasonably consistent basis.


a.    Payments subject to Section 162(m). All scheduled payments to a
Participant may be delayed beyond the applicable distribution date under Section
5.1 herein to the extent that the Employer reasonably anticipates that if all or
a portion of a payment were made as scheduled, the Company or Employer’s
deduction with respect to such payment would not be permitted due to the
application of Code Section 162(m). Any payment that is delayed pursuant to this
Section 5.5(a), must be made either during the first calendar year in which the
Employer reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year, deduction of such payment will not be barred
by application of Code Section 162(m), or during the period beginning with the
date of the Participant’s Termination of Employment and ending on the later of
the last day of the taxable year in which Termination of Employment occurs or
the fifteenth (15th) day of the third (3rd) month following the Termination of
Employment.


b.    Payments that would violate federal securities laws or other applicable
law. A payment may be delayed where the Administrator reasonably anticipates
that the making of the payment will violate federal securities laws or other
applicable law, provided that the payment is made at the earliest date at which
the Administrator reasonably anticipates that the making of the payment will not
cause such violation. For purposes of this Section 5.4(b), the making of a
payment that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Code is not treated as a violation
of applicable law.




5.5.     Payment Deemed Timely. A payment shall be treated as made upon the date
specified under the Plan under the following circumstances:


a.    If the payment is made at such date or a later date within the same
calendar year or, if later, by the fifteenth (15th) day of the third (3rd)
calendar month following the date specified under the Plan.


b.    If calculation of the amount of the payment is not administratively
practicable due to events “beyond the control” of the Participant, or the
Participant’s Beneficiary (as such phrase is defined under Code Section 409A),
the payment will be treated as made upon the date


12

--------------------------------------------------------------------------------





specified under the Plan if the payment is made during the first calendar year
in which the calculation of the amount of the payment is administratively
practicable.


c.    If the Employer fails to make a payment, in whole or in part, as of the
date specified under the Plan, either intentionally or unintentionally, the
payment will be treated as made upon the date specified under the Plan if (i)
the Participant accepts the portion (if any) of the payment that the Employer is
willing to make (unless such acceptance will result in a relinquishment of the
claim to all or part of the remaining amount), (ii) if the Participant files
claims pursuant to Sections 8.6 and 8.7 herein to collect the unpaid portion of
the payment, and (iii) any further payment (including payment of a lesser amount
that satisfies the Employer’s obligation to make the entire payment) is made no
later than the end of the first calendar year in which the Employer and the
Participant enter into a legally binding settlement of such dispute, the
Employer concedes that the amount is payable, or the Employer is required to
make such payment pursuant to a final and nonappealable judgment or other
binding decision.


5.6.    Valuation of Distributions. All distributions under this Plan shall be
based upon a daily valuation of the Participant’s Account or, where applicable,
the Fair Market Value of the shares of Company Stock that relate to the
Restricted Stock Units deferred under the Participant’s Account, as determined
by the Administrator.


13

--------------------------------------------------------------------------------





ARTICLE VI
ACCOUNTS




6.1.    Account. The Administrator shall establish and maintain, or cause to be
established and maintained, a separate Account for each Participant hereunder
who executes an election pursuant to Article IV. Each such Participant’s
Deferrable Compensation deferred pursuant to an Election Form under Article IV
shall be separately accounted for and credited with earnings or dividends, as
applicable, for recordkeeping purposes only, to his or her Account. A
Participant’s Account shall be solely for the purposes of measuring the amounts
to be paid under the Plan. Except as provided in Article VII, the Company shall
not be required to fund or secure a Participant’s Account in any way, the
Company’s obligation to Participants hereunder being purely contractual.


6.2.    Crediting of Earnings on Non-Stock Compensation. Except as provided in
Section 6.3, a Participant may hypothetically invest his Account in one or more
investment alternatives made available by the Committee, and earnings or losses
thereon shall be credited to the Participant’s Account in accordance with the
valuation procedures under such investment alternatives. The Participant shall
make his or her investment elections, and changes thereto, on an Election Form
in accordance with procedures established by the Administrator. Unless the
Committee determines otherwise, the investment alternatives available under the
Plan shall mirror the alternatives that are made available under the Code
Section 401(k) plan sponsored by the Company.


6.3.    Crediting of Earnings on Restricted Stock Units. The portion of a
Participant’s Account attributable to Restricted Stock Units shall be deemed
invested solely in stock equivalent units of Company Stock, shall be denominated
in numbers of stock units, and shall be valued at any time as the stock
equivalent units are credited to such Account multiplied by the then-Fair Market
Value of the Company Stock. Whenever a dividend is declared and payable on
Company Stock, the number of such stock equivalent units in the Participant’s
Account shall be increased by the following calculations:


(i)    the number of units in the Participant’s Account multiplied by any cash
dividend declared by the Company on a share of Company Stock, divided by the
Fair Market Value determined as of the related dividend payment date; and/or


(ii)    the number of units in the Participant’s Account on the related dividend
payment date multiplied by any stock dividend declared by the Company on a share
of Company Stock.


In the event of any change in the number or kind of outstanding shares of
Company Stock, including a stock split or splits (other than a stock dividend as
provided above), an appropriate adjustment shall be made in the number of units
credited to the Participant’s Account.




14

--------------------------------------------------------------------------------





6.4.    Statement of Account. As soon as practicable after the end of each Plan
Year (and at such additional times as the Administrator may determine), the
Administrator shall furnish each Participant with a statement of the balance
credited to the Participant’s Account.


6.5.    Vesting. A Participant is always one hundred percent (100%) vested in
his or her Account.


15

--------------------------------------------------------------------------------





ARTICLE VII
FUNDING AND PARTICIPANTS INTEREST




7.1.    Plan Unfunded. This Plan shall be unfunded and no trust is created by
this Plan. There will be no funding of any amounts to be paid pursuant to this
Plan; provided, however, that nothing herein shall prevent the Company from
establishing one or more grantor trusts from which benefits due under this Plan
may be paid in certain instances. All benefits shall be paid from the general
assets of the Company and a Participant (or his or her Beneficiary) shall have
the rights of a general, unsecured creditor against the Company for any
distributions due hereunder. This Plan constitutes a mere promise by the Company
to make benefit payments in the future.


7.2.    Establishment of Grantor Trust. Within fifteen (15) days following a
Change in Control, the Company shall establish under the Plan a grantor trust
that meets the requirements of IRS Revenue Procedure 92-64, and shall transfer
assets to such trust in amounts sufficient to fully fund the Plan’s aggregate
liability with respect to the Accounts under the Plan on and after the date of
the Change in Control.


7.3.    Participants’ Interest in Plan. Notwithstanding Section 7.2 or any other
provision of the Plan, a Participant has an interest only in the value of the
amount credited to his or her Account and has no rights or interests in the
specific investment funds, stock, or securities in which his or her Account is
hypothetically invested under the Plan. All distributions shall be paid by the
Employer from its general assets and a Participant (or his or her Beneficiary)
shall have the rights of a general, unsecured creditor against the Company or
the Employer for any distributions due hereunder. The Plan constitutes a mere
promise by the Company or the Employer to make benefit payments in the future.




16

--------------------------------------------------------------------------------





ARTICLE VIII
ADMINISTRATION AND INTERPRETATION




8.1.    Administration. The Administrator shall be in charge of the overall
operation and administration of this Plan. The Administrator has, to the extent
appropriate and in addition to the powers described elsewhere in this Plan, full
discretionary authority to construe and interpret the terms and provisions of
the Plan; to adopt, alter and repeal administrative rules, guidelines and
practices governing the Plan; to perform all acts, including the delegation of
its administrative responsibilities to advisors or other persons who may or may
not be Employees; and to rely upon the information or opinions of legal
counselor experts selected to render advice with respect to the Plan, as it
shall deem advisable, with respect to the administration of the Plan.


8.2.    Interpretation. The Administrator may take any action, correct any
defect, supply any omission or reconcile any inconsistency in the Plan, or in
any election hereunder, in the manner and to the extent it shall deem necessary
to carry the Plan into effect or to carry out the Employer’s purposes in
adopting the Plan. Any decision, interpretation or other action made or taken in
good faith by or at the direction of the Employer or the Administrator arising
out of or in connection with the Plan, shall be within the absolute discretion
of each of them, and shall be final, binding and conclusive on the Employer, and
all Participants and Beneficiaries and their respective heirs, executors,
administrators, successors and assigns. The Administrator’s determinations
hereunder need not be uniform, and may be made selectively among Eligible
Employees, whether or not they are similarly situated.


8.3.    Records and Reports. The Administrator shall keep a record of
proceedings and actions and shall maintain or cause to be maintained all such
books of account, records, and other data as shall be necessary for the proper
administration of the Plan. Such records shall contain all relevant data
pertaining to individual Participants and their rights under this Plan. The
Administrator shall have the duty to carry into effect all rights or benefits
provided hereunder to the extent assets of the Employer are properly available.


8.4.    Payment of Expenses. The Employer shall bear all expenses incurred by
the Administrator in administering this Plan.


8.5.    Indemnification for Liability. The Employer shall indemnify the
Committee, the Administrator and the Employees to whom administrative duties
have been delegated under this Plan, against any and all claims, losses,
damages, expenses and liabilities arising from their responsibilities in
connection with this Plan, unless the same is determined to be due to gross
negligence or willful misconduct.


8.6.    Claims Procedure. Within ninety (90) days following the date payment was
due in accordance with the terms of the Plan, the Participant or the
Participant’s duly authorized representative


17

--------------------------------------------------------------------------------





(hereinafter, the “claimant”) may file a written request for payment with the
Administrator. If a claim for benefits under the Plan is denied in whole or in
part, the claimant will receive written notification within forty-five (45) days
following the date of such written request. The notification will include
specific reasons for the denial, specific reference to pertinent provisions of
this Plan, a description of any additional material or information necessary to
process the claim and why such material or information is necessary, and an
explanation of the claims review procedure. To the extent a Participant
hereunder is a claimant and serves as an Administrator, he or she shall not
participate in any determination relating to his or her claim, and the Committee
or the Company may appoint an independent individual to take the place of such
Participant for purposes of making such determination.


8.7.    Review Procedure. No later than one hundred and eighty (180) days
following the date payment was due under the Plan, the claimant may file a
written request with the Administrator for a review of his denied claim. The
claimant may review pertinent documents that were used in processing his claim,
submit pertinent documents, and address issues and comments in writing to the
Administrator. The Administrator will notify the claimant of his or her final
decision in writing. In his or her response, the Administrator will explain the
reason for the decision, with specific references to pertinent Plan provisions
on which the decision was based. To the extent a Participant hereunder is a
claimant requesting a review and serves as an Administrator, he or she shall not
participate in any determination relating to the review, and the Committee or
the Company may appoint an independent individual to take the place of such
Participant for purposes of making such determination.


8.8.    Legal Claims. In no event may a claimant commence legal action for
benefits the claimant believes are due the claimant until the claimant has
exhausted all of the remedies and procedures afforded the claimant by this
Article VIII. No such legal action may be commenced more than two (2) years
after the date of the Administrator’s final review decision, described in
Section 8.7 above.


8.9.    Participant and Beneficiary Information. Each Participant shall keep the
Administrator informed of his or her current address and the current address of
his or her designated beneficiary or beneficiaries. A Participant may from time
to time change his designated Beneficiary without the consent of such
Beneficiary by filing a new designation in writing with the Administrator. If no
Beneficiary designation is in effect at the time of the Participant’s death, or
if the designated Beneficiary is missing or has predeceased the Participant,
distribution shall be made to the Participant’s surviving spouse, or if none, to
his surviving children per stirpes, and if none, to his estate. The
Administrator shall not be obligated to search for any person. If such person is
not located within one year after the date on which payment of the Participant’s
death benefit is payable under the Plan, payment shall be made to the
Participant’s estate.


18

--------------------------------------------------------------------------------





ARTICLE IX
AMENDMENT AND TERMINATION




9.1.    Amendment. The Endo plc Board shall have the right, at any time, to
amend the Plan or discontinue deferrals under the Plan in whole or in part
provided that such amendment or termination complies with Code Section 409A and
does not adversely affect the right of any Participant or Beneficiary to a
benefit or payment due under the Plan. The Committee has the authority, without
Endo plc Board approval, to amend the Plan to comply with the requirements of
Code Section 409A, modify the amount or type of compensation that qualifies as
Deferrable Compensation, modify the classes of individuals eligible to
participate in the Plan, and to change the investment alternatives offered under
the Plan. In addition, the Committee may make such changes to the Plan’s
operation and administration as it deems to be in the best interest of the Plan.


9.2.    Termination of Plan. The Endo plc Board may take action to provide for
the acceleration of the time and form of a payment, or a payment hereunder,
where the acceleration of the payment is made pursuant to a termination and
liquidation of the Plan in accordance with one of the following:


a.    The termination and liquidation of the Plan pursuant to an irrevocable
action taken within the thirty (30) days preceding or the twelve (12) months
following a Change in Control, provided that all agreements, methods, programs,
and other arrangements sponsored by the Company or a participating Affiliate
immediately after the Change in Control event with respect to which deferrals of
compensation that, together with the Plan, are treated as a single plan for
purposes of Treasury Regulation Section 1.409A-1(c)(2) (the “Aggregated Plans”)
are terminated and liquidated with respect to each Participant that experienced
the Change in Control event, so that under the terms of the termination and
liquidation all such Participants are required to receive all amounts of
compensation deferred under the terminated Aggregated Plans within twelve (12)
months of the date of the irrevocable action taken to terminate and liquidate
such Aggregated Plans.


b.    The termination and liquidation of the Plan within twelve (12) months of a
corporate dissolution of the Company that is taxed under Code Section 331, or
approved by a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participants’ gross incomes in the latest of the following years (or, if
earlier, the taxable year in which the amount is actually or constructively
received):


(i)The calendar year in which Plan termination and liquidation occurs;


(ii)The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or




19

--------------------------------------------------------------------------------





(iii)    The first calendar year in which the payment is administratively
practicable.


c.    The termination and liquidation of the Plan, where:


(i)    Such termination and liquidation does not occur proximate to a downturn
in the financial health of the Company or the Affiliate, as applicable;


(ii)    To the extent the same Participant had deferrals of thereunder, all
Aggregated Plans are likewise terminated and liquidated;


(iii)    No payments in liquidation of the Plan are made within twelve (12)
months of the date the irrevocable action is taken to terminate and liquidate
the Plan, other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not occurred;


(iv)    All payments are made within twenty-four (24) months of the date the
irrevocable action is taken to terminate and liquidate the Plan; and


(v)    The Company and Affiliate, as applicable, does not adopt a new plan that
would be aggregated with the Plan if the Participant participated in both plans,
at any time within three years following the date the irrevocable action is
taken to terminate and liquidate the Plan.


d.    Any other termination and liquidation event that is permissible under Code
Section 409A.




20

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS PROVISIONS




10.1.    Right of Employer to Take Employment Actions. The adoption and
maintenance of this Plan shall not be deemed to constitute a contract between
the Employer and any Eligible Employee, or to be a consideration for, nor an
inducement or condition of, the employment of any person. Nothing herein
contained, or any action taken hereunder, shall be deemed to give any Eligible
Employee the right to be retained in the employ of the Employer or to interfere
with the right of the Employer to discharge any Eligible Employee at any time,
nor shall it be deemed to give to the Employer the right to require the Eligible
Employee to remain in its employ, nor shall it interfere with the Eligible
Employee’s right to terminate his or her employment at any time. Nothing in this
Plan shall prevent the Employer from amending, modifying, or terminating any
other benefit plan.


10.2.    Alienation or Assignment of Benefits. Except as otherwise provided
under the Plan, a Participant’s rights and interest under the Plan shall not be
assigned or transferred except as otherwise provided herein, and the
Participant’s rights to benefit payments under the Plan shall not be subject to
alienation, pledge or garnishment by or on behalf of creditors (including heirs,
beneficiaries, or dependents) of the Participant or of a Beneficiary.


10.3.    Company’s Protection. By execution of an Election Form, each
Participant shall be deemed to have agreed to cooperate with the Company by
furnishing any and all information reasonably requested by the Administrator in
order to facilitate the payment of benefits hereunder.


10.4.    Construction. All legal questions pertaining to the Plan shall be
determined in accordance with the laws of the Commonwealth of Pennsylvania, to
the extent such laws are not superseded by ERISA or any other federal law.


10.5.     Headings. The headings of the Articles and Sections of this Plan are
for reference only. In the event of a conflict between a heading and the
contents of an Article or Section, the contents of the Article or Section shall
control.


10.6.    Number and Gender. Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply, and references to the male gender shall
be construed as applicable to the female gender where applicable, and vice
versa.


10.7.    Right to Withhold. To the extent required by law in effect at the time
a distribution is made from the Plan, the Employer or its agents shall have the
right to withhold or deduct from any distributions or payments any taxes
required to be withheld by federal, state or local governments.
* * * * *


21